DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s filing on 12/20/2019.
Claims 1-14 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a computer program which does not fall under the category of a process, a machine, a manufacture, or a composition of matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over reference Forster et al. (8988015)(referred as Forster '015) in view of reference Kannan et al. (2015/0170848).
Regarding claim 1, Forster ‘015 disclose a method of controlling a motor (22) of a hand-held power tool (12) having an operator control element (24), said method comprising the step of:
ascertaining a first position and a second position of the operator control element (24),
wherein the motor (22) remains deactivated in response to a deviation of the ascertained first position from the ascertained second position falling below a threshold value.
(Figure 3 and Column 3 lines 7-9, 20-25, Column 4 lines 8-14, Column 7 lines 1-10)
However, Forster ‘015 do not disclose a lockable operator control element.
Kannan et al. disclose a lockable operator control element configured to be locked in a on position or locked in a off position. (Figure 7A and Page 1 paragraph 24)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the operator 
Regarding claim 2, Forster ‘015 modified by Kannan et al. disclose the steps of: ascertaining at least one third position of the lockable operator control element (Forster ‘015 – 24); and comparing the at least third position with the first position and with the second position. (Forster ‘015 – Column 7 lines 1-10)

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over reference Forster et al. (8988015)(referred as Forster '015) in view of reference Kannan et al. (2015/0170848) as applied to claim 1 above, and further in view of reference Forster et al. (8446120)(referred as Forster '120).
Regarding claim 3, Forster ‘015 disclose an electronics system (20).  (Column 3 lines 20-25)
However, Forster ‘015 modified by Kannan et al. do not disclose the step of initializing an electronics system before activating the motor.
Forster ‘120 disclose a hand-held power tool (10) comprising: an operator control element (102); a motor (14); and an electronic system (146), wherein the electronic system (146) is initialized after the operator control element (102) is first moved but before activating the motor, and wherein the further movement of the operator control 
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Forster ‘015 by incorporating the step of initializing the controller before activating the motor as taught by Forster ‘120, since such a modification would allow the hand-held power tool to use less power between uses of the hand-held power tool, thereby making the overall method more efficient.
Regarding claim 4, Forster ‘015 modified by Kannan et al. and Forster ‘120 disclose the electronic system (Forster ‘015 – 20) is not energized when the lockable operator control element (Forster ‘015 – 24) is in an unoperated state. (Forster ‘120 – Column 21 lines 63-67 through Column 22 lines 1-7)
Regarding claim 5, Forster ‘015 modified by Kannan et al. and Forster ‘120 disclose the step of initializing the electronics system (Forster ‘015 – 20) in response to the motor (Forster ‘015 – 22) is being deactivated, and the lockable operator control element (Forster ‘015 – 24) being moved out of an inoperative position of the lockable operator control element (Forster ‘015 – 24) by a threshold value. (Forster ‘120 – Column 21 lines 63-67 through Column 22 lines 1-7)
Regarding claim 6, Forster ‘015 modified by Kannan et al. and Forster ‘120 disclose the step of initializing comprises the process of initializing the electronics system (Forster ‘015 – 20) before the ascertaining of the first position of the lockable operator control element (Forster ‘015 – 24). (Forster ‘015 – Column 7 lines 1-10)(Forster ‘120 – Column 21 lines 63-67 through Column 22 lines 1-7)
Regarding claim 7, Forster ‘015 modified by Kannan et al. and Forster ‘120 disclose the claimed invention as stated above but do not disclose the ascertaining the first position and the second position of the lockable operator control element during the initializing.
It would have been obvious to the person of ordinary skill in the art to have the first position and the second position of the lockable operator control element ascertained during the initializing, since it has been held that changing the order of performing steps involves only routine skill in the art absence of new or unexpected results. [MPEP 2144.04 (IV-C)]
On page 4 lines 9-11 of the Specification, the initialization of the electronics system is disclosed to be performed before activation of the motor.  On page 5 lines 1-5 of the Specification, the ascertaining of the positions of the operator control element is disclosed to be performed during the initialization.  The Specification does not disclose any criticality of having the ascertaining of the positions of the operator control element is disclosed to be performed during the initialization.
Therefore, it would have been prima facie obvious to modify Forster ‘015, Kannan et al., and Forster ‘120 to obtain the invention as specified in claim 7 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.

Claims 8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over reference Forster et al. (8988015)(referred as Forster '015) in view of reference Kannan  as applied to claim 1 above, and further in view of reference Ng et al. (2014/0284070).
Regarding claim 8, Forster ‘015 modified by Kannan et al. disclose the claimed invention as stated above but do not disclose a time interval of less than 100 ms between ascertaining the first position and the second position.
Ng et al. disclose a hand-held power tool comprising a controller, wherein said controller is configured to ascertain information from the hand-held power tool at intervals of 50 ms. (Page 6 paragraph 72-73)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Forster ‘015 by incorporating the interval between ascertaining information as taught by Ng et al., since page 6 paragraph 73 of Ng et al. states such a modification would allow the controller to evaluate the ascertained information during said interval.
Regarding claims 13 and 14, Forster ‘015 modified by Kannan et al. and Ng et al. disclose the claimed invention as stated above, but do not disclose the interval is less than 40 ms or less than 10 ms.
It would have been obvious to the person of ordinary skill in the art to have the interval less than 40 ms or less than 10 ms, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. [MPEP 2144.05 (II-A)]
On page 5 lines 7-10 of the Specification, the time interval between ascertained positions is disclosed to be less than 100 ms, less than 40 ms, or less than 10 ms.  The 
Therefore, it would have been prima facie obvious to modify Forster ‘015, Kannan et al., and Ng et al. to obtain the invention as specified in claims 13 and 14 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over reference Forster et al. (8988015)(referred as Forster '015) in view of reference Kannan et al. (2015/0170848) as applied to claim 1 above, and further in view of reference Gerstenberger et al. (2017/0072523).
Regarding claim 9, Forster ‘015 modified by Kannan et al. disclose the claimed invention as stated above but do not disclose the step of ascertaining that the hand-held power tool is not being held.
Gerstenberger et al. disclose a hand-held power tool (1) comprising: a motor (3); a handle (15a); and a grip sensor (4), wherein the motor (3) remains deactivated in response to the ascertaining the hand-held power tool (1) is not being held. (Figure 1 and Page 2 paragraph 32-33, Page 5 paragraph 80)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified method of  Forster ‘015 by incorporating the step of ascertaining that the hand-held power tool is not being held as taught by Gerstenberger et al., since page 5 paragraph Gerstenberger .

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over reference Forster et al. (8988015)(referred as Forster '015) in view of references Kannan et al. (2015/0170848) and Duesselberg et al. (11241778).
Regarding claim 10, Forster ‘015 disclose a hand-held power tool (12) comprising:
a motor (22);
an operator control element (24); and
a control unit (20) configured to ascertaining a first position and a second position of the operator control element (24),
wherein the motor (22) remains deactivated in response to a deviation of the ascertained first position from the ascertained second position falling below a threshold value.
(Figure 3 and Column 3 lines 7-9, 20-25, Column 4 lines 8-14, Column 7 lines 1-10)
However, Forster ‘015 do not disclose a lockable operator control element and do not disclose a computer program.
Kannan et al. disclose a lockable operator control element configured to be locked in a on position or locked in a off position. (Figure 7A and Page 1 paragraph 24)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the operator control element of Forster ‘015 by incorporating the lockable operator control element 
Duesselberg et al. disclose a hand-held power tool (36) comprising control unit, wherein the control unit includes a memory unit, wherein control programs are stored on said memory unit, and wherein the control unit is configured to execute said control programs to operate said hand-held power tool (36). (Column 1 lines 53-67 through Column 2 lines 1-6)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified control unit of Forster ‘015 by incorporating the memory unit and computer program as taught by Duesselberg et al., since such a modification would remove the need to receive instruction form outside the hand-held power tool during every use of the hand-held power tool, thereby making the overall tool more efficient.
Regarding claim 11, Forster ‘015 modified by Kannan et al. and Duesselberg et al. disclose the computer program is stored on a machine-readable memory. (Duesselberg et al. – Column 2 lines 1-6)
Regarding claim 12, Forster ‘015 disclose a hand-held power tool (12) comprising:
a motor (22);
an operator control element (24); and

wherein the motor (22) remains deactivated in response to a deviation of the ascertained first position from the ascertained second position falling below a threshold value.
(Figure 3 and Column 3 lines 7-9, 20-25, Column 4 lines 8-14, Column 7 lines 1-10)
However, Forster ‘015 do not disclose a lockable operator control element and do not disclose machine-readable memory including a computer program.
Kannan et al. disclose a lockable operator control element configured to be locked in a on position or locked in a off position. (Figure 7A and Page 1 paragraph 24)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the operator control element of Forster ‘015 by incorporating the lockable operator control element as taught by Kannan et al., since page 1 paragraph 24 of Kannan et al. states such a modification would allow prevent inadvertent actuation of the tool and allow continuous use of the tool without requiring the user to maintain pressure on the operator control element.
Duesselberg et al. disclose a hand-held power tool (36) comprising control unit, wherein the control unit includes a memory unit, wherein control programs are stored on said memory unit, and wherein the control unit is configured to execute said control programs to operate said hand-held power tool (36). (Column 1 lines 53-67 through Column 2 lines 1-6)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 



/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        March 25, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731